Exhibit 10.47


 
AMENDMENT TO CONVERTIBLE NOTE
 
2           March 1, 2009


This Amendment to Convertible Note is entered between LITHIUM TECHNOLOGY
CORPORATION, a corporation organized and existing under the laws of the State of
Delaware (the “Borrower”), and ___________ (the “Holder”) _____________ or other
address as the Holder shall specify in writing, and shall become effective as of
September 1, 2008.


W I T N E S S E T H:


WHEREAS On July 11th, 2007, Borrower executed and delivered to Holder a
Convertible Debenture in the principal amount of Three Million Two Hundred Forty
Seven Thousand One Hundred Six US Dollars ($3,247,106) (the “Note”);


WHEREAS Borrower has requested that Holder extend the maturity date of the Note
from the original maturity date of September 1, 2008 (the “Original Maturity
Date”) to the amended maturity date of March 1, 2009 (the “Amended Maturity
Date”).


WHEREAS Borrower has requested that Holder extend the maturity date of the Note
from the Amended Maturity Date to the second amended maturity date of Jan 1,
2010 (the “Second Amended Maturity Date”).


The parties agree as follows:


NOW, THEREFORE, Holder agrees to extend the maturity of the Note to the Second
Amended Maturity Date. As long as the interest payment over the period July
11th, 2007 till the Original Maturity Date September 1st, 2008 being $371,860
remains unpaid an additional 2% will be paid on top of the agreed interest rate
of 10% for the unpaid interest amount. As long as the interest over the period
September 1st, 2008 till Amended Maturity Date being $184,667 remains unpaid an
additional 2% will be paid on top of the agreed interest rate of 10% for the
unpaid interest amount. The total interest to be paid over the period till the
Second Amended Maturity Date is $326,245. The total outstanding amount at the
Second Amended Maturity Date is $4,129,878. All other terms in the Note shall
remain in full force.


SEVERABILITY.  If any provision of this Note or the application thereof shall,
for any reason and to any extent, be invalid or unenforceable, neither the
remainder of this Note nor the application of the provision to other persons,
entities or circumstances shall be affected thereby, but instead shall be
enforced to the maximum extent permitted by law.


BINDING EFFECT.  The covenants, obligations and conditions herein contained
shall be binding on and inure to the benefit of the heirs, legal
representatives, and assigns of the parties hereto.


DESCRIPTIVE HEADINGS.  The descriptive headings used herein are for convenience
of reference only and they are not intended to have any effect whatsoever in
determining the rights or obligations under this Note.


CONSTRUCTION.  The pronouns used herein shall include, where appropriate, either
gender or both, singular and plural.


GOVERNING LAW.  This Note shall be governed, construed and interpreted by,
through and under the Laws of the State of Delaware.  


Borrower is responsible for all obligations represented by this Note.


EXECUTED 1sth day of March 2009.


LITHIUM TECHNOLOGY CORPORATION


__________________________
By:
Its:


Agreed By:


__________________________
By:
Its:
 
 

--------------------------------------------------------------------------------